Title: To Thomas Jefferson from Robert Smith, 13 January 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Navy Department 13th January 1808
                  
                  Some days since I had the honor of communicating to you verbally that there were employed in the service of the United States, six hundred & seventy seamen more than the number estimated for by the Navy Department for the present year. For the purpose of giving you a more distinct view of the subject, I herewith transmit to you the enclosed paper which exhibits the details as far as they can at this time be ascertained.
                  It hence results that the number of seamen now in service ought at once to be reduced to the scale of the Estimate, or that Congress ought to be apprized of the necessity of increasing the appropriation.
                  I avail myself of this occasion to repeat to you that every gun boat in service requires twenty four able & ordinary seamen—& that of course the sixty nine gun boats now in service & ready for service would require
                  
                     
                        
                        1656.
                     
                     
                        The Constitution requires
                        300
                     
                     
                        The Chesapeake has on board
                        300
                     
                     
                        The Brig Wasp & Ketches have on board
                        220
                     
                     
                        Now at the Navy Yard here
                        
                           80
                        
                     
                     
                        
                        2556
                     
                     
                        The number authorized by Law is
                        
                           1425
                        
                     
                     
                        
                        1131
                     
                  
                  It thus appears that the gun boats cannot be manned so as to be fit for actual service, unless the Executive be authorized to employ more seamen than can now be legally employed. 
                  I have the honor to be with great respect, Sir, yr ob servt.
                  
                     Rt Smith
                     
                  
                  
                     Exhibit of the number of able seamen ordinary seamen & Boys now in service.
                     
                        
                           
                                 at New York
                           
                        
                        
                           Frig. Constitution & Brig Wasp
                           160
                        
                        
                           3 ketches & 31 gun boats
                           385
                        
                        
                           
                                 at Norfolk
                           
                        
                        
                           Frig. Chesapeake
                           300
                        
                        
                           1 ketch & 16 gun boats
                           400
                        
                        
                           
                                 at New Orleans
                           
                        
                        
                           10 gun boats
                           200
                        
                        
                           At the Navy Yard here
                           80
                        
                        
                           
                                 at Charleston S.C.
                           
                        
                        
                           3 gun boats
                           
                              70.
                        
                        
                           
                           1595.
                        
                        
                           The number estimated for is
                           
                              925
                           
                        
                        
                           The number in service exceeds the number estimated for
                           
                              670
                           
                        
                        
                           The number authorized by Law is
                           
                              1425.
                        
                        
                           The number in service exceeds the number authorized by Law
                           170.
                        
                     
                  
               